Wood, J. The court below erred in its findings and declarations of law. It evidently was of the opinion that the tax sale did not embrace or carry the accretion. The area does not control the general description. The accretion became a part of the original tract, and passed to the tax-purchaser, whether expressly mentioned or not. Towell v. Etter, 69 Ark. 34, 63 S. W. 53. Possession of a part, under color of title, for the requisite period of time gives title by limitation. Pillow v. Roberts, 12 Ark. 829; Wilson v. Spring, 38 Ark. 182; Elliott v. Pearce, 20 Ark. 516; Ib. 542; McConnell v. Swepston, 66 Ark. 141; Finley v. Hogan, 60 Ark. 499. The cases of Woolfolk v. Buckner, 60 Ark. 163, and Id., 67 Ark. 411, do not apply to this cause. In those cases the owner was in actual possession of a part of the land. In"this case the owner had no actual possession of any part of the land, and, when appellants took possession of a part, that possession extended to the limit of their grant. Logan v. Jelks, 34. Ark. 547; Wilson v. Spring, 38 Ark. 182; Worthen v. Fletcher, ante, p. 386, 42 S. W. 900. The appellee was a mere trespasser, having no title or claim whatever when the suit was brought. Sharp v. Johnson, 22 Ark, 87. The judgment is reversed, and the cause remanded for further proceedings not inconsistent with this opinion,